UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7383 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:April 30, 2010 Item 1. Report to Stockholders. FundX Upgrader Funds FundX Upgrader Fund FundX Aggressive Upgrader Fund FundX Conservative Upgrader Fund FundX Flexible Income Fund FundX ETF Aggressive Upgrader Fund FundX ETF Upgrader Fund FundX Tactical Upgrader Fund FundX Tactical Total Return Fund Semi-Annual Report April 30, 2010 FundX Upgrader Funds April 30, 2010 Dear Fellow Shareholders, The six months ending April 30, 2010 saw a continuation of the strength in the equity markets that started in early March 2009.With the exception of a 9% retrenchment over the course of three weeks in January and February of this year, the markets experienced a gratifyingly steady increase for this six month period. What made this six month period different from the twelve months that preceded it was the gradual loss of leadership by international funds in favor of US stock funds. In retrospect, it is quite easy to see when trends turn and new leadership ensues.In the thick of daily, weekly and even monthly market action, most investors focus on the performance of their current holdings and miss important opportunities to migrate to new leaders.Fortunately, by following our relative strength ranking system, we incrementally latch onto new leadership trends as they develop. This is precisely what occurred in this period.Our equity portfolios cut their overseas exposure in half.Concurrently we witnessed average market capitalization shrink by about a third, as small-cap and mid-cap funds rose in our ranks. Bond markets encountered uncharacteristic volatility in the last few years, leading to dramatic performance differentials as bond investors shunned all risk in the 2008 credit crisis and then flocked to riskier bond funds in search of yield through 2009.The last six months have been more balanced. In our flexible income strategy, we entered the trailing six months with significant holdings in high-yield bond funds, foreign bond funds, emerging market bond funds, limited only by allocation limits we maintain as part of our portfolio risk management strategy. As volatility returned in early 2010, we reduced these positions, and our portfolios reflect a balance between conservative, high quality short-term bond funds and higher yielding alternatives. Similar to equity market leadership, foreign bond funds fell out of favor early in 2010 as the Euro fell under pressure versus the US dollar. Our flexible income strategy led us to shed all foreign bond fund exposure, with the exception of one position that is hedged to the US dollar. As with equities, fixed income investors tend to spend too much time focusing on past concerns and forecasting future leadership. Our research and experience have demonstrated that it’s much more effective to follow a discipline based on observations and avoid the temptation to invest based on what you wish was happening or what you think may happen in the future. Last year, investors were worried about the demise of the US dollar. Recently, the concern is the potential for rising interest rates. The only thing we know for certain is that events unfold over time – and that they often turn out differently than we anticipate. We remain flexible and disciplined, and focused on present market conditions. FundX Upgrader Fund (FUNDX) During the six months from October 31, 2009 to April 30, 2010, the portfolio’s weighting in non-US stocks dropped from about 51% to 26%.This was triggered by weakness in Europe’s equity markets and relative weakness in the euro compared with the US dollar. Exposure to emerging markets contracted from over 13% to under 10%. Our ranking systemalso steered the portfolio into more small and mid-cap funds over the past six months.The average market cap of the FUNDX portfolio decreased from just over $12 billion at the start of the fiscal year to just under $9 billion. The best performing funds during this half-year period were Ariel (ARGFX), up 32%, Alliance Bernstein Small Mid Value (ABYSX) up 31% and Dreyfus Midcap Value (DVLIX), also up 31%. The worst performers for the period were Oppenheimer International Growth (OIGYX), and iShares Russell 1000 Growth (IWF).Those funds lost 3% and 1.5%, respectively, during the brief period they were held. Both were sold in early February. WWW.UPGRADERFUNDS.COM - 1 - FundX Upgrader Funds FundX Aggressive Upgrader Fund (HOTFX) During the six months from October 31, 2009 to April 30, 2010, the Aggressive Upgrader Fund portfolio’s weighting in non-US stocks dropped from about 51% to 29%.This was triggered by weakness in Europe’s equity markets and relative weakness in the euro compared with the US dollar. Exposure to emerging markets contracted from 22% to 15%. Our ranking systemalso steered the portfolio into more small and mid-cap funds over the past six months.The average market cap of the HOTFX portfolio decreased from just almost $10 billion at the start of the fiscal year to $8 billion on April 30. The best performing funds during this half-year period were Ariel (ARGFX), up 32%, Alliance Bernstein Small Mid Value (ABYSX) up 31% and Dreyfus Midcap Value (DVLIX), also up 31%. The worst performers for the period were small positions in the Holdrs Semiconductors ETF (SMH) and Oppenheimer International Growth (OIGYX).Those funds lost 10% and 1.5%, respectively, during the brief period they were held. Both were sold in early February. FundX Conservative Upgrader Fund (RELAX) The Conservative Upgrader is a mix of roughly 60% in core equity funds, with the balance targeted to a mix similar to that of our flexible income model The changing complexion of the equity component of the portfolio mirrors that of our other equity funds. During the six months from October 31, 2009 to April 30, 2010, the total portfolio’s weighting in non-US stocks dropped from about 28% to 20%.As a proportion of just the equity component of the portfolio, that’s a drop from about 48% to about 33%.This shrinking of overseas exposure was triggered by weakness in Europe’s equity markets and relative weakness in the euro compared with the US dollar. The best performing equity funds during this half-year period were Ariel (ARGFX), up 32%, and Alliance Bernstein Small Mid Value (ABYSX), up 31%. The worst equity performers were iShares Russell 1000 Growth Index (IWF) and FMI Common Stock (FMIMX), which eked out just 0.1% and 4% respectively for the time they were held in the portfolio. The best performing funds on the flexible income side of the portfolio were Loomis Sayles Bond Fund (LSBDX) and Permanent Portfolio (PRPFX), which both gained more than 10%. The weakest performers in the fixed income area were ETFs invested in government bonds: iShares Barclays 1-3 Year Treasury (SHY), iShares Barclays 3-7 Year Treasury (IEI) and iShares Barclays TIPS (TIP).Each contributed less than 1% in return during this period. WWW.UPGRADERFUNDS.COM - 2 - FundX Upgrader Funds FundX Flexible Income Fund (INCMX) Since the start of the current fiscal year (October 31, 2009) the overall risk of the Flexible Income portfolio has been shifted downward.This more cautious stance is characterized by a number of factors, including an increased level in short and ultra-short term bond funds (from less than 20% to more than 33% of the portfolio), a decrease in high-yield funds (from 16% to 10%) and the elimination of emerging market debt.Just one “world” bond fund remained in the portfolio as of this report date – PIMCO Foreign Bond (PFORX), which is dollar-hedged to remove foreign currency risk. The strongest performers during this period were the Loomis Sayles Bond Fund (LSBDX), and the John Hancock Strategic Income (JSTIX), which both earned more than 10%. The weakest performers were ETFs invested in government bonds: iShares Barclays 1-3 Year Treasury (SHY), iShares Barclays 3-7 Year Treasury (IEI) and iShares Barclays TIPS (TIP).Each contributed less than 1% in return during this period. FundX ETF Aggressive Upgrader Fund (UNBOX) In this, our most aggressive portfolio, exposure to non-US stocks decreased dramatically from almost 80% in October, 2009 to less than 30% in April, 2010.During this same period, emerging market exposure dropped from 33% to 23% of the portfolio. The average market cap of the UNBOX portfolio decreased from over $17 billion at the start of the fiscal year to approximately $5 billion at April 30, 2010. The best performing funds during this past year were SPDR S&P Retail (XRT) and iShares MSCI South Korea Index, both up 21% for the time they were each held. The worst performers for the period were small positions in the Holdrs Semiconductors ETF (SMH) and iShares MSCI Taiwan (EWT).Those funds lost 12% and 10%, respectively, during the brief period they were held. Those ETFs were sold in February and March. WWW.UPGRADERFUNDS.COM - 3 - FundX Upgrader Funds FundX ETF Upgrader Fund (REMIX) During the six months from October 31, 2009 to April 30, 2010, the ETF-only REMIX portfolio’s weighting in foreign stocks dropped from about 54% to approximately 21%.This was triggered by weakness in Europe’s equity markets and relative weakness in the euro compared with the US dollar.Approximately 9% of the portfolio is in emerging market countries. Our ranking system also steered the portfolio into more small-cap and mid-cap ETFs over the past six months.The average market cap of the REMIX portfolio decreased from just under $14 billion at the start of the fiscal year to just over $6 billion during that time. The best performing funds during this past year were Claymore/Sabrient Insider (NFO), up over 25%, and Rydex S&P Equal Weighted Index (RSP), up over 21% for the time they were held. The worst performers for the period were small positions in the Holdrs Semiconductors ETF (SMH) and Market Vectors Gold Miners (GDX).Those funds each lost over 11% during the brief periods they were held.Those ETFs were sold in January and February. FundX Tactical Upgrader Fund (TACTX) The best performing equity funds during this past year were Ariel Fund (ARGFX) and Alliance Bernstein Small/Mid-Cap Value (ABYSX), which were both held over the entire six months of this report.They each gained 32% during that time. The worst performing funds this past year were Vanguard Emerging Markets Stock (VWO), which lost 8% while held, and iShares MSCI EMU Index (EZU), which lost 5%. Our tactical models compelled a relatively defensive posture for most of the trailing six-months, based mainly on measures of excessive investor complacency and valuations suggesting that the rally may have moved too far too quickly and be due for a correction. This served TACTX well briefly as the market corrected in early 2010, but the correction was shallow and short-lived, and therefore we failed to capitalize on our brief advantage from defending principle. In our last annual report we discussed the ability to use options as part of our risk management.Although our defensive posture proved premature, the ability to proactively manage risk exposure through options allowed us to remain more fully invested than previously available tools would have permitted. Our tactical models measure market risk and reward potential, on average, given a variety of objective data. In hindsight, it’s easy to get frustrated by missed opportunities. Over time, however, we believe that the best one can do is act in a manner that has the potential to be rewarded on average, over time, and execute a long-term investment strategy in a disciplined way. In addition to aligning with market leadership through Upgrading, TACTX seeks to manage equity exposure based on our tactical models. The tools we can use to manage risk include holding cash, buying inverse ETFs and buying or selling listed options. The specific tools we use depend on the current environment and the posture of our tactical models. TACTX remains defensive as of this report. WWW.UPGRADERFUNDS.COM - 4 - FundX Upgrader Funds FundX Tactical Total Return Fund (TOTLX) The best performing equity funds during this past year were Ariel Fund (ARGFX) and Alliance Bernstein Small/Mid-Cap Value (ABYSX), which were both held over the entire six months of this report.They each gained 32% during that time. The worst performing funds this past year were Vanguard Emerging Markets Stock (VWO), which lost 8% while held, and PowerShares QQQ Trust (QQQQ), which lost 6%. The strongest fixed income performers during this period were the Loomis Sayles Bond Fund (LSBDX), and the John Hancock Strategic Income (JSTIX), which both earned more than 10%. The weakest performers were ETFs invested in government bonds: iShares Barclays 1-3 Year Treasury (SHY), iShares Barclays 3-7 Year Treasury (IEI) and iShares Barclays TIPS (TIP).Each contributed less than 1% in return during this period. Sincerely, Janet Brown President, DAL Investment Company Past performance does not guarantee future results.Short term performance, in particular, is not a good indication of the fund’s future performance, and investment should not be made solely on return. Mutual fund investing involves risk.Principal loss is possible.Because the Funds are “fund of funds”, an investor will indirectly bear the principal risks of the underlying funds, including but not limited to, risks associated with smaller companies, foreign securities, emerging markets, non-diversification, fixed income investments, and short sales.Because the fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities. HOW WE CLASSIFY FUNDS CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS Class 1 funds have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies. CLASS 2: AGGRESSIVE STOCK FUNDS WITH ABOVE-AVERAGE RISK Class 2 funds typically experience higher volatility than the overall U.S. equity market. This class includes funds that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS Primarily Class 3 funds have diversified portfolios of well-established mid- and large-sized companies. The international and global funds tend to invest in larger companies in mature economies, such as Europe and Japan and are diversified across many countries. WWW.UPGRADERFUNDS.COM - 5 - FundX Upgrader Funds CLASS 4: TOTAL RETURN (BALANCED) FUNDS Class 4 funds tend to be more defensive and usually have lower volatility than the domestic stock market. These funds may hold common stocks in combination with income generating instruments in order to reduce the risk of their stock holdings. CLASS 5: FIXED INCOME (BOND) FUNDS Bond funds aim to generate current income while preserving capital. Because of their more predictable income streams, bonds generally have less price volatility than stocks. Funds that invest in bonds with higher credit quality and shorter maturity tend to be less risky than those with lower credit quality and longer maturity. Some Class 5 funds specialize in high yield bonds with lower credit quality or in international bonds denominated in foreign currencies. References to other funds should not be interpreted as an offer of these securities. The information provided in this letter represents the opinion of the author and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Sector weighting and fund holdings are subject to change at any time and mention of them should not be construed as recommendations to buy or sell any security.Please refer to the Schedule of Investments in this report for further sector and holdings information.Current and future portfolio holdings are subject to risk. The FundX Upgrader Funds are distributed by Quasar Distributors, LLC. WWW.UPGRADERFUNDS.COM - 6 - FundX Upgrader Funds Expense Example For the Six Months Ended April 30, 2010 (Unaudited) As a shareholder of the FundX Upgrader Funds (the “Funds”), you incur two types of costs: (1) transaction costs, including redemption fees and exchange fees; and (2) ongoing costs, including investment advisory fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (11/1/09 – 4/30/10). Actual Expenses The first line of the tables below provides information about actual account values based on actual returns and actual expenses.Although the Funds charge no sales load or other transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently, the Funds’ transfer agent charges a $15.00 fee.You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem those shares that have been held for less than 30 days, except for the ETF Aggressive Fund and ETF Upgrader Fund which will charge a 2.00% redemption fee on shares held less than 7 days.Effective August 10, 2010, the 2.00% redemption fee on redemptions or exchanges of shares held for less than seven days will no longer be assessed for the ETF Aggressive Upgrader Fund and ETF Upgrader Fund.Investment Retirement Accounts (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent a Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the examples below.The examples below include, but are not limited to, investment advisory, shareholder servicing, fund accounting, custody and transfer agent fees.However, the examples below do not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by a Fund and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6). Then, multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values based on a hypothetical return and hypothetical expenses based on a Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the tables are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the tables are useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. FundX Upgrader Fund Beginning Ending Expenses Paid Account Account During the Period Value 11/1/09 Value4/30/10 11/1/09 – 4/30/10* Actual Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six month period of 1.22% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 181/365 (to reflect the one-half year period). WWW.UPGRADERFUNDS.COM - 7 - FundX Upgrader Funds Expense Example For the Six Months Ended April 30, 2010 (Unaudited), Continued FundX Aggressive Upgrader Fund Beginning Ending Expenses Paid Account Account During the Period Value 11/1/09 Value4/30/10 11/1/09 – 4/30/10* Actual Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six month period of 1.31% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 181/365 (to reflect the one-half year period). FundX Conservative Upgrader Fund Beginning Ending Expenses Paid Account Account During the Period Value 11/1/09 Value4/30/10 11/1/09 – 4/30/10* Actual Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six month period of 1.34% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 181/365 (to reflect the one-half year period). FundX Flexible Income Fund Beginning Ending Expenses Paid Account Account During the Period Value 11/1/09 Value4/30/10 11/1/09 – 4/30/10* Actual Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six month period of 0.97% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 181/365 (to reflect the one-half year period). FundX ETF Aggressive Upgrader Fund Beginning Ending Expenses Paid Account Account During the Period Value 11/1/09 Value4/30/10 11/1/09 – 4/30/10* Actual Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six month period of 1.47% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 181/365 (to reflect the one-half year period). FundX ETF Upgrader Fund Beginning Ending Expenses Paid Account Account During the Period Value 11/1/09 Value4/30/10 11/1/09 – 4/30/10* Actual Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six month period of 1.50% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 181/365 (to reflect the one-half year period). WWW.UPGRADERFUNDS.COM - 8 - FundX Upgrader Funds Expense Example For the Six Months Ended April 30, 2010 (Unaudited), Continued FundX Tactical Upgrader Fund Beginning Ending Expenses Paid Account Account During the Period Value 11/1/09 Value4/30/10 11/1/09 – 4/30/10* Actual Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six month period of 1.39% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 181/365 (to reflect the one-half year period). FundX Tactical Total Return Fund Beginning Ending Expenses Paid Account Account During the Period Value 11/1/09 Value4/30/10 11/1/09 – 4/30/10* Actual Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six month period of 1.50% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 181/365 (to reflect the one-half year period). WWW.UPGRADERFUNDS.COM - 9 - FundX Upgrader Fund Schedule of Investments at April 30, 2010 (Unaudited) Shares Value INVESTMENT COMPANIES: 99.9% Class 1 & 2 Funds: 29.6%^ Alpine International Real Estate Equity Fund $ Ariel Appreciation Fund1 Fidelity Leveraged Company Stock Dreyfus Mid-Cap Value Fund Hodges Fund1* iShares MSCI BRIC Index Fund Oppenheimer Global Opportunities Fund Rydex S&P Midcap 400 Pure Growth ETF Vanguard Emerging Markets ETF Vanguard Small-Cap Value ETF Yacktman Focused Fund Total Class 1 & 2 Funds (Cost $106,671,298) Class 3 Funds: 70.3%^ AllianceBernstein Small/Mid Cap Value Fund1 Ariel Fund1 Calamos Growth Fund* Dodge & Cox International Stock Fund Fairholme Fund Fidelity Dividend Growth Fund iShares Russell MidCap Value Index Fund iShares S&P MidCap 400 Value Index Fund Laudus International MarketMasters Fund Legg Mason Capital Management Value Fund Neuberger Berman Partners Fund Oakmark Fund Oakmark International Fund PIMCO International StocksPLUS TR Strategy Fund (U.S. Dollar-Hedged)1 Rydex S&P Equal Weight Fund SPDR S&P MidCap 400 ETF T. Rowe Price International Stock Fund Yacktman Fund Total Class 3 Funds (Cost $229,433,051) Total Investment Companies (Cost $336,104,349) The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 10 - FundX Upgrader Fund Schedule of Investments at April 30, 2010 (Unaudited), Continued Shares Value SHORT-TERM INVESTMENTS: 0.3% AIM STIT - Treasury Portfolio, 0.0400%2 $ Total Short-Term Investments (Cost $1,243,330) Total Investments: 100.2% (Cost $337,347,679) Liabilities in Excess of Other Assets: (0.2)% ) Net Assets: 100.0% $ 1 A portion of this security is considered illiquid.As of April 30, 2010, the total market value of securities considered illiquid was $10,669,071or 2.6% of net assets. 2 Seven-day yield. * Non-income producing. ^ CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS AND ETFs Class 1 funds and ETFs have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies. Class1 funds and ETFs may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. ^ CLASS 2: AGGRESSIVE STOCK FUNDS AND ETFs WITH ABOVE-AVERAGE RISK Class 2 funds and ETFs typically experience higher volatility than the overall U.S. equity market. This class includes funds and ETFs that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS AND ETFs Primarily, Class 3 funds and ETFs have diversified portfolios of well-established mid- and large-sized companies. The international and global funds and ETFs tend to invest in larger companies in mature economies, such as Europe and Japan, and may be diversified across many countries. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 11 - FundX Aggressive Upgrader Fund Schedule of Investments at April 30, 2010 (Unaudited) Shares Value INVESTMENT COMPANIES: 99.9% Class 1 & 2 Funds: 58.6%^ Alpine International Real Estate Equity Fund $ Ariel Appreciation Fund Delafield Fund Dreyfus Mid-Cap Value Fund Fidelity Leveraged Company Stock Hodges Fund* iShares MSCI BRIC Index Fund Oppenheimer Global Opportunities Fund Rydex S&P Midcap 400 Pure Growth ETF Vanguard Emerging Markets ETF Vanguard Small-Cap Value ETF Yacktman Focused Fund Total Class 1 & 2 Funds (Cost $60,730,821) Class 3 Funds: 41.3%^ AllianceBernstein Small/Mid Cap Value Fund Ariel Fund Dodge & Cox International Stock Fund Fairholme Fund Laudus International MarketMasters Fund Neuberger Berman Partners Fund Oakmark Fund Oakmark International Fund PIMCO International StocksPLUS TR Strategy Fund (U.S. Dollar-Hedged) Rydex S&P Equal Weight Fund SPDR S&P MidCap 400 ETF T. Rowe Price International Stock Fund Yacktman Fund Total Class 3 Funds (Cost $39,036,278) Total Investment Companies (Cost $99,767,099) The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 12 - FundX Aggressive Upgrader Fund Schedule of Investments at April 30, 2010 (Unaudited), Continued Shares Value SHORT-TERM INVESTMENTS: 0.1% AIM STIT - Treasury Portfolio, 0.0400%1 $ Total Short-Term Investments (Cost $75,766) Total Investments: 100.0% (Cost $99,842,865) Other Assets in Excess of Liabilities: 0.0% Net Assets: 100.0% $ 1 Seven-day yield. * Non-income producing. ^ CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS AND ETFs Class 1 funds and ETFs have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies. Class1 funds and ETFs may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. ^ CLASS 2: AGGRESSIVE STOCK FUNDS AND ETFs WITH ABOVE-AVERAGE RISK Class 2 funds and ETFs typically experience higher volatility than the overall U.S. equity market. This class includes funds and ETFs that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS AND ETFs Primarily, Class 3 funds and ETFs have diversified portfolios of well-established mid- and large-sized companies. The international and global funds and ETFs tend to invest in larger companies in mature economies, such as Europe and Japan, and may be diversified across many countries. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 13 - FundX Conservative Upgrader Fund Schedule of Investments at April 30, 2010 (Unaudited) Shares Value INVESTMENT COMPANIES: 95.8% Class 3 Funds: 57.5%^ AllianceBernstein Small/Mid Cap Value Fund $ Ariel Fund Calamos Growth Fund* Dodge & Cox International Stock Fund Fairholme Fund iShares Russell MidCap Value Index Fund Legg Mason Capital Management Value Fund Neuberger Berman Partners Fund Oakmark Fund Oakmark International Fund PIMCO International StocksPLUS TR Strategy Fund (U.S. Dollar-Hedged) Rydex S&P Equal Weight Fund SPDR S&P MidCap 400 ETF T. Rowe Price International Stock Fund Yacktman Fund Total Class 3 Funds (Cost $29,758,522) Class 4 Funds: 3.9%^ Merger Fund Permanent Portfolio Fund Total Class 4 Funds (Cost $2,308,067) Class 5 Funds: 34.4%^ Eaton Vance Floating Rate Fund Federated Ultrashort Bond Fund iShares Barclays 1-3 Year Treasury Bond Fund iShares Barclays 3-7 Year Treasury Bond Fund Loomis Sayles Bond Fund MainStay High Yield Corporate Bond Fund Metropolitan West Low Duration Bond Fund Metropolitan West Total Return Bond Fund PIMCO Foreign Bond Fund (US Dollar-Hedged) PIMCO Total Return Fund Vanguard Total Bond Market ETF Wells Fargo Ultra Short-Term Income Fund Western Asset Core Bond Fund Total Class 5 Funds (Cost $21,531,235) Total Investment Companies (Cost $53,597,824) The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 14 - FundX Conservative Upgrader Fund Schedule of Investments at April 30, 2010 (Unaudited), Continued Shares Value SHORT-TERM INVESTMENTS: 4.2% AIM STIT - Treasury Portfolio, 0.0400%1 $ Total Short-Term Investments (Cost $2,796,063) Total Investments: 100.0% (Cost $56,393,887) Other Assets in Excess of Liabilities: 0.0% Net Assets 100.0% $ 1 Seven-day yield. * Non-income producing. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS AND ETFs Primarily, Class 3 funds and ETFs have diversified portfolios of well-established mid- and large-sized companies. The international and global funds tend to invest in larger companies in mature economies, such as Europe and Japan, and may be diversified across many countries. ^ CLASS 4: TOTAL RETURN (BALANCED) FUNDS AND ETFs Class 4 funds and ETFs tend to be more defensive and usually have lower volatility than the domestic stock market. These funds and ETFs may hold common stocks in combination with income generating instruments in order to reduce the risk of their stock holdings. ^ CLASS 5: FIXED INCOME (BOND) FUNDS AND ETFs Bond funds aim to generate current income while preserving capital. Because of their more predictable income streams, bonds generally have less price volatility than stocks. Funds and ETFs that invest in bonds with higher credit quality and shorter maturity tend to be less risky than those with lower credit quality and longer maturity. Some Class 5 funds and ETFs specialize in high yield bonds with lower credit quality or in international bonds denominated in foreign currencies. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 15 - FundX Flexible Income Fund Schedule of Investments at April 30, 2010 (Unaudited) Shares Value INVESTMENT COMPANIES: 95.3% Class 4 Funds: 10.3%^ Merger Fund $ Permanent Portfolio Fund Total Class 4 Funds (Cost $14,129,603) Class 5 Funds: 85.0%^ Eaton Vance Floating Rate Fund Federated Ultrashort Bond Fund FPA New Income Fund iShares Barclays 1-3 Year Treasury Bond Fund iShares Barclays 3-7 Year Treasury Bond Fund John Hancock Strategic Income Fund Loomis Sayles Bond Fund MainStay High Yield Corporate Bond Fund Metropolitan West Low Duration Bond Fund Metropolitan West Total Return Bond Fund PIMCO Foreign Bond Fund (US Dollar-Hedged) PIMCO Total Return Fund Vanguard Total Bond Market ETF Weitz Short-Intermediate Income Fund Wells Fargo Ultra Short-Term Income Fund Western Asset Core Bond Fund Total Class 5 Funds (Cost $122,360,956) Total Investment Companies (Cost $136,490,559) SHORT-TERM INVESTMENTS: 4.6% AIM STIT - Treasury Portfolio, 0.0400%1 Total Short-Term Investments (Cost $7,070,108) Total Investments: 99.9% (Cost $143,560,667) Other Assets in Excess of Liabilities: 0.1% Net Assets: 100.0% $ 1 Seven-day yield. ^ CLASS 4: TOTAL RETURN (BALANCED) FUNDS AND ETFs Class 4 funds and ETFs tend to be more defensive and usually have lower volatility than the domestic stock market. These funds and ETFs may hold common stocks in combination with income generating instruments in order to reduce the risk of their stock holdings. ^ CLASS 5: FIXED INCOME (BOND) FUNDS AND ETFs Bond funds aim to generate current income while preserving capital. Because of their more predictable income streams, bonds generally have less price volatility than stocks. Funds and ETFs that invest in bonds with higher credit quality and shorter maturity tend to be less risky than those with lower credit quality and longer maturity. Some Class 5 funds and ETFs specialize in high yield bonds with lower credit quality or in international bonds denominated in foreign currencies. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 16 - FundX ETF Aggressive Upgrader Fund Schedule of Investments at April 30, 2010 (Unaudited) Shares Value INVESTMENT COMPANIES: 99.8% Class 1 & 2 Funds: 87.1%^ Claymore/BNY Mellon BRIC Fund $ iShares Morningstar Small Value Fund iShares MSCI BRIC Index Fund iShares MSCI Pacific ex-Japan Index Fund iShares Russell 2000 Index Fund iShares Russell 2000 Value Index Fund iShares Russell MidCap Index Fund iShares S&P Latin America 40 Index Fund iShares S&P MidCap 400 Growth Fund iShares S&P Small Cap 600 Index Fund iShares S&P SmallCap 600 Value Index Fund iShares S&P U.S. Preferred Stock Index Fund PowerShares DB Base Metal Fund* Rydex S&P Midcap 400 Pure Growth ETF Vanguard Emerging Markets ETF Vanguard Small-Cap ETF Vanguard Small-Cap Value ETF Total Class 1 & 2 Funds (Cost $26,924,829) Class 3 Funds: 12.7%^ iShares Russell MidCap Value Index Fund iShares S&P MidCap 400 Index Fund Rydex S&P Equal Weight Fund Total Class 3 Funds (Cost $4,087,684) Total Investment Companies (Cost $31,012,513) The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 17 - FundX ETF Aggressive Upgrader Fund Schedule of Investments at April 30, 2010 (Unaudited), Continued Shares Value SHORT-TERM INVESTMENTS: 0.0% AIM STIT - Treasury Portfolio, 0.0400%1 $ Total Short-Term Investments (Cost $806) Total Investments: 99.8% (Cost $31,013,319) Other Assets in Excess of Liabilities: 0.2% Net Assets: 100.0% $ 1 Seven-day yield * Non-income producing. ^ CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS AND ETFs Class 1 funds and ETFs have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies. Class1 funds and ETFs may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. ^ CLASS 2: AGGRESSIVE STOCK FUNDS AND ETFs WITH ABOVE-AVERAGE RISK Class 2 funds and ETFs typically experience higher volatility than the overall U.S. equity market. This class includes funds and ETFs that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS AND ETFs Primarily, Class 3 funds and ETFs have diversified portfolios of well-established mid- and large-sized companies. The international and global funds tend to invest in larger companies in mature economies, such as Europe and Japan, and may be diversified across many countries. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 18 - FundX ETF Upgrader Fund Schedule of Investments at April 30, 2010 (Unaudited) Shares Value INVESTMENT COMPANIES: 100.0% Class 1 & 2 Funds: 31.0%^ Claymore/BNY Mellon BRIC Fund $ iShares Morningstar Small Value Fund iShares MSCI BRIC Index Fund iShares MSCI EAFE Small Cap Index Fund iShares MSCI Pacific ex-Japan Index Fund iShares Russell 2000 Index Fund iShares Russell 2000 Value Index Fund iShares Russell MidCap Index Fund iShares S&P Latin America 40 Index Fund iShares S&P MidCap 400 Growth Fund iShares S&P Small Cap 600 Index Fund iShares S&P SmallCap 600 Value Index Fund iShares S&P U.S. Preferred Stock Index Fund PowerShares DB Base Metal Fund* Rydex S&P Midcap 400 Pure Growth ETF Vanguard Emerging Markets ETF Vanguard Small-Cap ETF Vanguard Small-Cap Value ETF Total Class 1 & 2 Funds (Cost $2,607,451) Class 3 Funds: 69.0%^ Claymore/Sabrient Insider Fund Claymore/Zacks Multi-Asset Income Fund iShares Russell MidCap Value Index Fund iShares S&P MidCap 400 Value Index Fund PowerShares FTSE RAFI U.S. 1000 Portfolio Rydex S&P Equal Weight Fund SPDR S&P MidCap 400 ETF SPDR International Dividend ETF Total Class 3 Funds (Cost $5,183,649) Total Investment Companies (Cost $7,791,100) The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 19 - FundX ETF Upgrader Fund Schedule of Investments at April 30, 2010 (Unaudited), Continued Shares Value SHORT-TERM INVESTMENTS: 0.6% AIM STIT - Treasury Portfolio, 0.0400%1 $ Total Short-Term Investments (Cost $48,998) Total Investments: 100.6% (Cost $7,840,098) Liabilities in Excess of Other Assets: (0.6)% ) Net Assets: 100.0% $ 1 Seven-day yield. * Non-income producing. ^ CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS AND ETFs Class 1 funds and ETFs have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies. Class1 funds and ETFs may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. ^ CLASS 2: AGGRESSIVE STOCK FUNDS AND ETFs WITH ABOVE-AVERAGE RISK Class 2 funds and ETFs typically experience higher volatility than the overall U.S. equity market. This class includes funds and ETFs that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS AND ETFs Primarily, Class 3 funds and ETFs have diversified portfolios of well-established mid- and large-sized companies. The international and global funds and ETFs tend to invest in larger companies in mature economies, such as Europe and Japan, and may be diversified across many countries. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 20 - FundX Tactical Upgrader Fund Schedule of Investments at April 30, 2010 (Unaudited) Shares Value INVESTMENT COMPANIES: 73.9% Class 1 & 2 Funds: 10.9%^ iShares Russell 2000 Index Fund2 $ Total Class 1 & 2 Funds (Cost $3,587,757) Class 3 Funds: 63.0%^ AllianceBernstein Small/Mid Cap Value Fund Ariel Fund Claymore/Sabrient Insider Fund Claymore/Zacks Multi-Asset Income Fund Oakmark Fund Oakmark International Fund PIMCO International StocksPLUS TR Strategy Fund (U.S. Dollar-Hedged) Rydex S&P Equal Weight Fund SPDR S&P MidCap 400 ETF2 Yacktman Fund Total Class 3 Funds (Cost $17,263,303) Total Investment Companies (Cost $20,851,060) Contracts (100 shares per contract) PURCHASED OPTIONS: 1.1% Put Options: 1.1% SPDR S&P 500 ETF, Expiration 5/22/10, Strike Price $117* SPDR S&P 500 ETF, Expiration 5/22/10, Strike Price $120* Total Purchased Options (Cost $281,863) Shares SHORT-TERM INVESTMENTS: 25.7% AIM STIT - Treasury Portfolio, 0.0400%1 US Treasury Bill, Maturity Date 5/20/10, 0.0014% US Treasury Bill, Maturity Date 6/10/10, 0.0015% US Treasury Bill, Maturity Date 8/12/10, 0.0016% US Treasury Bill, Maturity Date 8/26/10, 0.0019% Total Short-Term Investments (Cost $8,451,711) Total Investments: 100.7% (Cost $29,584,634) Liabilities in Excess of Other Assets: (0.7)% ) Net Assets: 100.0% $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 21 - FundX Tactical Upgrader Fund Schedule of Investments at April 30, 2010 (Unaudited), Continued 1 Seven-day yield. 2 Held in connection with open written call options. * Non-income producing. ^ CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS AND ETFs Class 1 funds and ETFs have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies. Class1 funds and ETFs may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. ^ CLASS 2: AGGRESSIVE STOCK FUNDS AND ETFs WITH ABOVE-AVERAGE RISK Class 2 funds and ETFs typically experience higher volatility than the overall U.S. equity market. This class includes funds and ETFs that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS AND ETFs Primarily, Class 3 funds and ETFs have diversified portfolios of well-established mid- and large-sized companies. The international and global funds and ETFs tend to invest in larger companies in mature economies, such as Europe and Japan, and may be diversified across many countries. Schedule of Options Written at April 30, 2010 (Unaudited) CALL OPTIONS WRITTEN Contracts (100 shares per contract) Value iShares Russell 2000 Index Fund, Expiration 5/22/10, Strike Price $72 $ ) SPDR S&P MidCap 400 ETF, Expiration 5/22/10, Strike Price $152 ) Total Call Options Written (Premiums received $198,285) $ ) The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 22 - FundX Tactical Total Return Fund Schedule of Investments at April 30, 2010 (Unaudited) Shares Value INVESTMENT COMPANIES: 83.8% Class 1 & 2 Funds: 8.6%^ Hodges Fund* $ iShares Russell 2000 Index Fund2 Total Class 1 & 2 Funds (Cost $530,531) Class 3 Funds: 35.4%^ AllianceBernstein Small/Mid Cap Value Fund Ariel Fund Claymore/Sabrient Insider Fund Claymore/Zacks Multi-Asset Income Fund Fairholme Fund Oakmark Fund Oakmark International Fund PIMCO International StocksPLUS TR Strategy Fund (U.S. Dollar-Hedged) Rydex S&P Equal Weight Fund SPDR S&P MidCap 400 ETF2 Yacktman Fund Total Class 3 Funds (Cost $1,952,488) Class 4 Funds: 3.9%^ Merger Fund Permanent Portfolio Fund Total Class 4 Funds (Cost $225,287) Class 5 Funds: 35.9%^ Eaton Vance Floating Rate Fund FPA New Income Fund iShares Barclays 1-3 Year Treasury Bond Fund iShares Barclays 3-7 Year Treasury Bond Fund John Hancock Strategic Income Fund Loomis Sayles Bond Fund MainStay High Yield Corporate Bond Fund Metropolitan West Low Duration Bond Fund Metropolitan West Total Return Bond Fund PIMCO Foreign Bond Fund (US Dollar-Hedged) PIMCO Total Return Fund Vanguard Total Bond Market ETF Western Asset Core Bond Fund Total Class 5 Funds (Cost $2,147,708) Total Investment Companies (Cost $4,856,014) The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 23 - FundX Tactical Total Return Fund Schedule of Investments at April 30, 2010 (Unaudited), Continued Contracts (100 shares per contract) Value PURCHASED OPTIONS: 0.7% Put Options: 0.7% 60 SPDR S&P 500 ETF, Expiration 5/22/10, Strike Price $117* $ SPDR S&P 500 ETF, Expiration 5/22/10, Strike Price $120* Total Purchased Options (Cost $32,668) Shares SHORT-TERM INVESTMENTS: 15.8% AIM STIT - Treasury Portfolio, 0.0400%1 US Treasury Bill, Maturity Date 5/20/10, 0.0014% US Treasury Bill, Maturity Date 6/10/10, 0.0015% US Treasury Bill, Maturity Date 8/26/10, 0.0019% Total Short-Term Investments (Cost $1,001,960) Total Investments: 100.3% (Cost $5,890,642) Liabilities in Excess of Other Assets: (0.3)% ) Net Assets: 100.0% $ 1 Seven-day yield. 2 Held in connection with open written call options. * Non-income producing. ^ CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS AND ETFs Class 1 funds and ETFs have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies. Class1 funds and ETFs may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. ^ CLASS 2: AGGRESSIVE STOCK FUNDS AND ETFs WITH ABOVE-AVERAGE RISK Class 2 funds and ETFs typically experience higher volatility than the overall U.S. equity market. This class includes funds and ETFs that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS AND ETFs Primarily, Class 3 funds and ETFs have diversified portfolios of well-established mid- and large-sized companies. The international and global funds and ETFs tend to invest in larger companies in mature economies, such as Europe and Japan, and may be diversified across many countries. ^ CLASS 4: TOTAL RETURN (BALANCED) FUNDS AND ETFs Class 4 funds and ETFs tend to be more defensive and usually have lower volatility than the domestic stock market. These funds and ETFs may hold common stocks in combination with income generating instruments in order to reduce the risk of their stock holdings. ^ CLASS 5: FIXED INCOME (BOND) FUNDS AND ETFs Bond funds aim to generate current income while preserving capital. Because of their more predictable income streams, bonds generally have less price volatility than stocks. Funds and ETFs that invest in bonds with higher credit quality and shorter maturity tend to be less risky than those with lower credit quality and longer maturity. Some Class 5 funds and ETFs specialize in high yield bonds with lower credit quality or in international bonds denominated in foreign currencies. Schedule of Options Written at April 30, 2010 (Unaudited) CALL OPTIONS WRITTEN Contracts (100 shares per contract) Value 60 iShares Russell 2000 Index Fund, Expiration 5/22/10, Strike Price $72 $ ) 53 SPDR S&P MidCap 400 ETF, Expiration 5/22/10, Strike Price $152 ) Total Call Options Written (Premiums received $20,067) $ ) The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 24 - FundX Upgrader Funds (This Page Intentionally Left Blank.) WWW.UPGRADERFUNDS.COM - 25 - FundX Upgrader Funds Statements of Assets and Liabilities at April 30, 2010 (Unaudited) FundX FundX Aggressive FundX Conservative FundX Flexible Upgrader Fund Upgrader Fund Upgrader Fund Income Fund ASSETS Investments in securities, at value (identified cost $337,347,679, $99,842,865, $56,393,887 and $143,560,667, respectively) $ Receivables: Investment securities sold — — — Fund shares sold Dividends and interest 31 23 Other receivables — Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased — Fund shares redeemed Investment advisory fees, net Adminstration fees Custody fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ Net assets applicable to shares outstanding Shares outstanding; unlimited number of shares authorized without par value Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Paid-in capital Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 26 - FundX Upgrader Funds Statements of Assets and Liabilities at April 30, 2010 (Unaudited), Continued FundX ETF Aggressive FundX ETF FundX Tactical FundX Tactical Upgrader Fund Upgrader Fund Upgrader Fund Total Return Fund ASSETS Investments in securities, at value (identified cost $31,013,319, $7,840,098, $29,584,634 and $5,890,642, respectively) $ Receivables: Investment securities sold — — — Fund shares sold — — Dividends and interest 4 1 91 Due from advisor, net — — — Other receivables — — — Prepaid expenses Total assets LIABILITIES Call options written, at value (Premiums received of $198,285 and $20,067, respectively) — — Payables: Investment securities purchased — — Fund shares redeemed — Investment advisory fees, net — Adminstration fees Custody fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ Net assets applicable to shares outstanding Shares outstanding; unlimited number of shares authorized without par value Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Paid-in capital Undistributed (accumulated) net investment income (loss) ) Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 27 - FundX Upgrader Funds Statements of Operations For the Six Months Ended April 30, 2010 (Unaudited) FundX FundX Aggressive FundX Conservative FundX Flexible Upgrader Fund Upgrader Fund Upgrader Fund Income Fund INVESTMENT INCOME Dividends $ Interest 66 Total investment income EXPENSES Investment advisory fees Transfer agent fees Administration fees Fund accounting fees Registration fees Custody fees Reports to shareholders Audit fees Trustee fees Insurance expense Chief Compliance Officer fees Legal fees Miscellaneous expenses Interest expense Total expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Capital gain distributions from investment companies Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 28 - FundX Upgrader Funds Statements of Operations For the Six Months Ended April 30, 2010 (Unaudited), Continued FundX ETF Aggressive FundX ETF FundX Tactical FundX Tactical Upgrader Fund Upgrader Fund Upgrader Fund Total Return Fund INVESTMENT INCOME Dividends $ Interest 17 6 Total investment income EXPENSES Investment advisory fees Transfer agent fees Registration fees Administration fees Reports to shareholders Audit fees Fund accounting fees Custody fees Trustee fees Chief Compliance Officer fees Legal fees Miscellaneous expenses Interest expense 6 Insurance expense 94 Total expenses Less: fees waived — ) — ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on investments ) Net realized gain on written options — — Capital gain distributions from investment companies — — Change in net unrealized appreciation (depreciation) on investments ) Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 29 - FundX Upgrader Fund Statements of Changes in Net Assets Six Months Ended April 30, 2010 Year Ended (Unaudited) October 31, 2009 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Capital gain distributions from investment companies Change in net unrealized appreciation (depreciation) on investments Net increase in net assets resultingfrom operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (a) (b) ) ) Total increase (decrease) in net assets ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Six Months Ended April 30, 2010 (Unaudited) Year Ended October 31, 2009 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net decrease ) $ ) ) $ ) (b) Net of redemption fees of $17,781 and $57,286, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 30 - FundX Aggressive Upgrader Fund Statements of Changes in Net Assets Six Months Ended April 30, 2010 Year Ended (Unaudited) October 31, 2009 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Capital gain distributions from investment companies Change in net unrealized appreciation (depreciation) on investments Net increase in net assets resultingfrom operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (a)(b) ) ) Total decrease in net assets ) ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Six Months Ended April 30, 2010 Year Ended (Unaudited) October 31, 2009 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions 63 Shares redeemed (b) Net decrease ) $ ) ) $ ) (b) Net of redemption fees of $6,430 and $20,252, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 31 - FundX Conservative Upgrader Fund Statements of Changes in Net Assets Six Months Ended April 30, 2010 Year Ended (Unaudited) October 31, 2009 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Capital gain distributions from investment companies Change in net unrealized appreciation (depreciation) on investments Net increase in net assets resultingfrom operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares (a)(b) ) Total increase (decrease) in net assets ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Six Months Ended April 30, 2010 Year Ended (Unaudited) October 31, 2009 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net increase (decrease) $ ) $ ) (b) Net of redemption fees of $101 and $4,222, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 32 - FundX Flexible Income Fund Statements of Changes in Net Assets Six Months Ended April 30, 2010 Year Ended (Unaudited) October 31, 2009 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Capital gain distributions from investment companies Change in net unrealized appreciation (depreciation) on investments Net increase in net assets resultingfrom operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares (a)(b) ) Total increase (decrease) in net assets ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Six Months Ended April 30, 2010 Year Ended (Unaudited) October 31, 2009 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net increase (decrease) ) $ ) $ (b) Net of redemption fees of $6,032 and $16,424, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 33 - FundX ETF Aggressive Upgrader Fund Statements of Changes in Net Assets Six Months Ended April 30, 2010 Year Ended (Unaudited) October 31, 2009 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Change in net unrealized appreciation (depreciation) on investments Net increase in net assets resultingfrom operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (a) ) ) Total decrease in net assets ) ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Six Months Ended April 30, 2010 Year Ended (Unaudited) October 31, 2009 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed ) Net decrease ) $ ) ) $ ) The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 34 - FundX ETF Upgrader Fund Statements of Changes in Net Assets Six Months Ended April 30, 2010 Year Ended (Unaudited) October 31, 2009 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Change in net unrealized appreciation (depreciation) on investments Net increase (decrease) in net assets resultingfrom operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (a) ) ) Total decrease in net assets ) ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Six Months Ended April 30, 2010 Year Ended (Unaudited) October 31, 2009 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net decrease ) $ ) ) $ ) The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 35 - FundX Tactical Upgrader Fund Statements of Changes in Net Assets Six Months Ended April 30, 2010 Year Ended (Unaudited) October 31, 2009 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Net realized gain on written options Capital gain distributions from regulated investment companies Change in net unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resultingfrom operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (a)(b) ) ) Total decrease in net assets ) ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed (accumulated) net investment income (loss) $ ) $ (a) Summary of capital share transactions is as follows: Six Months Ended April 30, 2010 Year Ended (Unaudited) October 31, 2009 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of dividends Shares redeemed (b) Net increase (decrease) ) $ ) $ ) (b) Net of redemption fees of $224 and $8,685, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 36 - FundX Tactical Total Return Fund Statements of Changes in Net Assets Six Months Ended April 30, 2010 Period Ended (Unaudited) October 31, 2009* INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized loss on investments ) ) Net realized gain on written options Capital gain distributions from investment companies 24 Change in net unrealized appreciation (depreciation) on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares (a)(b) ) Total increase (decrease) in net assets ) NET ASSETS Beginning of period — End of period $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Six Months Ended April 30, 2010 Period Ended (Unaudited) October 31, 2009* Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (b) Net increase (decrease) ) $ ) $ (b) Net of redemption fees of $1,081 and $36, respectively. * Fund commenced operations on May 29, 2009. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 37 - FundX Upgrader Fund Financial Highlights For a capital share outstanding throughout each period/year Six Months Ended April 30, 2010 Years Ended October 31, (Unaudited) Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss)(1) ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) LESS DISTRIBUTIONS: From net investment income ) From net realized gain — — ) Distribution in excess — — ) — — — Total distributions ) Paid-in capital from redemption fees (Note 2) Net asset value, end of period/year $ Total return %^ % )%(2) % % % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS(4): Before fees waived and expenses absorbed %+ % After expenses absorbed(5) %+ % RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS(4): Before fees waived and expenses absorbed %+ % % % %) % After expenses absorbed(6) %+ % % % %) % Portfolio turnover rate 52
